DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of Claims
Claims 15, 19, 20, 22-25, 29, 30 are allowed.

The following is an examiner’s statement of reasons for allowance: 

The prior art of record does not disclose nor suggest individually or in combination the claimed system and method for determining parking spaces storing information about free parking spaces in a cloud storage; presenting the available parking space in a head-up display blending visual objects, and a virtual boundary lines for the provided parking space and a virtual parking symbol between the boundary lines; wherein the virtual boundary lines are visibly separate from the virtual parking space symbol into the field of view of a driver.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENYAM HAILE whose telephone number is (571)272-2080.  The examiner can normally be reached on 7:00 AM - 5:30 PM Mon. - Thur..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Lim can be reached on (571)270-1210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Benyam Haile/Primary Examiner, Art Unit 2688